 

Oo wena au & enw

THE HONORABLE MARY JO HESTON
CHAPTER 7
TACOMA, WA
BROWN & SEELYE PLLC
744 § Fawcett Ave
Tacoma, WA 98402
253-573-1958
866-422-6196 fax

IN THE UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF WASHINGTON AT TACOMA

In re Case No. 12-44577-MJH

Grant Slish

Shannon Slish DECLARATION OF DEBTOR(S) IN
Debtor(s) SUPPORT OF MOTION TO REOPEN

CASE & AVOID JUDGMENT LIEN

 

 

We, Grant Slish and Shannon Slish, being first duly sworn, does hereby depose and say under
penalty of perjury:

1. We are the Debtors named above and have personal knowledge of all matters set forth herein.
2. We are in a discharged Chapter 7 bankruptcy.

3. Our home listed in the bankruptcy at the time of filing was valued at $391 £900.00.

4, We have a mortgage listed in Schedule D in the amount of $364,525.94,

5. There is a judgment lien on our property from Capital One Bank, NA vs Grant P. and Shannon
Slish, Pierce County Superior Court, State of Washington, Judgment No. 11-2-13559-0 filed September
29, 2011, Superior Court Case No. 11-9-11122-0, in the amount of $30,637.84.

6. We believe the amounts listed on Schedule A and C are correct and accurate. We would ask
the court to enter the Order Reopening the Case and Avoiding the Lien of Capital One Bank in

our case,
Dated: / 2 <4 /4
“Grant Slish ( 1 [ l
py
‘Lk a,

bitnon’ Slish
t Debtor
BROWN and SEELYE PLLC
744 South Fawcett Ave.
Tacoma, WA 98402

(253)573-1958
6-422-6196 be ax

 

pase 12-44577-MJH Doc 20 Filed 12/05/19 Ent. 12/05/19 °45:56 Pg.1of1
